Case 2:19-cv-00466-RGD-LRL Document 74 Filed 10/23/20 Page 1 of 3 PageID# 912




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                NORFOLK DIVISION


 APPOTRONICS CORPORATION LTD.,

                        Plaintiff,                   Civil Action No. 2:19-cv-00466-RGD-LRL

         v.

 DELTA ELECTRONICS, INC.,

                        Defendant.


         DEFENDANT’S MOTION TO COMPEL THE DEPOSITION OF YI LI


       Defendant Delta Electronics, Inc. (“Delta”) respectfully moves this Court pursuant to

Federal Rules of Civil Procedure 30 and 37 to enter an order compelling Plaintiff Appotronics

Corporation Ltd. (“Appotronics”) to produce Yi Li for deposition. Delta noticed Mr. Li’s

deposition back in March 2020, but just one week before his scheduled deposition on

September 11, 2020, Plaintiff refused to produce him because Plaintiff is apparently intending to

amend its claims in this lawsuit (which it still has not done). Plaintiff’s potential amendment

would change nothing about Mr. Li’s relevance to this case and cannot prevent his deposition.

Mr. Li, Appotronics’ founder and CEO, has extensive knowledge of issues relevant to the

parties’ competing claims for correction of patent inventorship in this case, including as admitted

by Appotronics itself. Mr. Li is also a named inventor on the patent for which Delta seeks to

correct inventorship in this action. Mr. Li’s relevance cannot be reasonably disputed, and there

is no good reason, let alone the required exceptional circumstances, to prevent his deposition.




                                                 1
Case 2:19-cv-00466-RGD-LRL Document 74 Filed 10/23/20 Page 2 of 3 PageID# 913




       Thus, for these reasons, as explained in more detail in the supporting Memorandum,

Delta respectfully requests that the Court enter an order compelling Plaintiff Appotronics to

produce Yi Li for deposition.

 Dated: October 23, 2020                            Respectfully submitted,


                                                    By:    /s/ Frank A. Edgar, Jr.
                                                    Frank A. Edgar, Jr., Esq. (VA Bar No. 36833)
                                                    GOLDSTEIN, EDGAR & REAGAN
                                                    741 J Clyde Morris Boulevard
                                                    Newport News, VA 23601
                                                    Telephone: (757) 873-8773
                                                    Facsimile: (757) 873-8713
                                                    Email: faedgarjr@ibglaw.com

                                                    Benjamin L. Kiersz (VA Bar No. 47043)
                                                    PILLSBURY WINTHROP SHAW PITTMAN LLP
                                                    1650 Tysons Boulevard, Suite 1400
                                                    McLean, VA 22102
                                                    Telephone: 703.770.7900
                                                    Email: Benjamin.kiersz@pillsburylaw.com

                                                    Christopher Kao (pro hac vice)
                                                      christopher.kao@pillsburylaw.com
                                                    David J. Tsai (pro hac vice)
                                                      david.tsai@pillsburylaw.com
                                                    Brock S. Weber (pro hac vice)
                                                      brock.weber@pillsburylaw.com
                                                    PILLSBURY WINTHROP SHAW PITTMAN LLP
                                                    4 Embarcadero Center, 22nd Floor
                                                    San Francisco, CA 94111
                                                    Telephone: 415.983.1000

                                                    Counsel for Defendant
                                                    Delta Electronics, Inc.




                                                2
Case 2:19-cv-00466-RGD-LRL Document 74 Filed 10/23/20 Page 3 of 3 PageID# 914




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on October 23, 2020, the foregoing document was

electronically filed with the Clerk of the Court for the UNITED STATES DISTRICT COURT,

EASTERN DISTRICT OF VIRGINIA, using Court’s Electronic Case Filing (ECF) system. The

ECF system routinely sends a “Notice of Electronic Filing” to all counsel of record who have

consented to accept this notice as service of this document by electronic means. Any party not

receiving the Court’s electronic notification will be sent a copy of the foregoing document.

 Dated: October 23, 2020                            By:    /s/ Frank A. Edgar, Jr.
                                                    Frank A. Edgar, Jr., Esq.

                                                    Counsel for Defendant
                                                    Delta Electronics, Inc.




                                                3
                                                                                       4835-2779-6431
